Exhibit 10.5

 
VOTING RIGHTS PROXY AGREEMENT




This Voting Rights Proxy Agreement (the “Agreement”) is entered into in Yixing
City, Jiangsu Province, People’s Republic of China (“PRC” or “China”) as of
January 27, 2010 by and among Yixing Dragon Path Environment Technology
Limited(“Party A”), Jiangsu Zhenyu Environmental Protection Technology Co. Ltd.
(the “Company” or “Party B”), and the undersigned shareholders of Party B (the
“Shareholders”).  Party A, Party B and the Shareholders are each referred to in
this Agreement as a “Party” and collectively as the “Parties.”


RECITALS


1.           Party B is engaged in the business of the technical research,
development and design of the equipments for environmental pollution prevention
and control; manufacturing and sales of the equipments for water-pollution
prevention and control, building-use heat insulating materials and glass fiber
reinforced plastic products; contractor of the environmental engineering; import
or export of various products and technology on behalf of this company itself or
as the agent of others (except those products or technology limited or
prohibited by the state).  Party A has the expertise in consulting, and Party A
has entered into a series of agreements with Party B to provide Party B with
various consulting services.


2．           The Shareholders are shareholders of the Company, each legally
holding such amount of equity interest of the Company as set forth on the
signature page of this Agreement and collectively holding 100% of the issued and
outstanding equity interests of the Company (collectively the “Equity
Interest”).


3.           The Shareholders desire to grant to Party A a proxy to vote the
Equity Interest for the maximum period of time permitted by law in consideration
of good and valuable consideration, the receipt of which is hereby acknowledged
and agreed by Party A.


NOW THEREFORE, the Parties agree as follows:


1.           The Shareholders hereby agree to irrevocably grant and entrust
Party A, for the maximum period of time permitted by law, with all of their
voting rights as shareholders of the Company.  Party A shall exercise such
rights in accordance with and within the parameters of the laws of the PRC and
the Articles of Association of the Company.


2.           Party A may establish and amend rules to govern how Party A shall
exercise the powers granted by the Shareholders herein, including, but not
limited to, the number or percentage of directors of Party A which shall be
required to authorize the exercise of the voting rights granted by the
Shareholders, and Party A shall only proceed in accordance with such rules.


3.           The Shareholders shall not transfer or cause to be transferred the
Equity Interest to any party (other than Party A or such designee of Party
A).  Each Shareholder acknowledges that it will continue to perform its
obligations under this Proxy Agreement even if one or more of other Shareholders
no longer holds any part of the Equity Interest.


 

 

--------------------------------------------------------------------------------


4.           This Proxy Agreement has been duly executed by the Parties as of
the date first set forth above, and in the event that a Party is not a natural
person, then such Party’s action has been duly authorized by all necessary
corporate or other action and executed and delivered by such Party’s duly
authorized representatives.  This Agreement shall take effect upon the execution
of this Agreement.


5.           Each Shareholder represents and warrants to Party A that such
Shareholder owns such amount of the Equity Interest as set forth next to its
name on the signature page below, free and clear of all liens and encumbrances,
and such Shareholder has not granted to any party, other than Party A, a power
of attorney or proxy over any of such amount of the Equity Interest or any of
such Shareholder’s rights as a shareholder of Company.  Each Shareholder further
represents and warrants that the execution and delivery of this Agreement by
such Shareholder shall not violate any law, regulations, judicial or
administrative order, arbitration award, agreement, contract or covenant
applicable to such Shareholder.


6.           This Agreement may not be terminated without the unanimous consent
of all Parties, except that Party A may, by giving a thirty (30) day prior
written notice to the Shareholders, terminate this Agreement, with or without
cause


7.           Any amendment to and/or rescission of this Agreement shall be in
writing by the Parties.


8.           The execution, validity, creation and performance of this Agreement
shall be governed by the laws of PRC.


9.           This Agreement shall be executed in seven (7) duplicate originals
in English, and each Party shall receive one (1) duplicate original, each of
which shall be equally valid.


10.           The Parties agree that in the event a dispute shall arise from
this Agreement, the Parties shall settle their dispute through amicable
negotiations and/or arbitration in accordance with this Clause 10.  If the
Parties cannot reach a settlement within 45 days following the negotiations, the
dispute shall be submitted to be determined by arbitration through China
International Economic and Trade Arbitration Commission (“CIETAC”) in accordance
with CIETAC arbitration rules. There shall be three (3) arbitrators.  Party B
shall select one (1) arbitrator and Party A shall select one (1) arbitrator, and
both arbitrators shall be selected within thirty (30) days after giving or
receiving the demand for arbitration.  Such arbitrators shall be freely
selected, and the Parties shall not be limited in their selection to any
prescribed list.  The chairman of the CIETAC shall select the third
arbitrator.  If a Party does not appoint an arbitrator who consents to
participate within thirty (30) days after giving or receiving the demand for
arbitration, the relevant appointment shall be made by the chairman of the
CIETAC. The arbitration shall be conducted in Beijing in English. The
determination of CIETAC shall be conclusively binding upon the Parties and shall
be enforceable in any court of competent jurisdiction.




[SIGNATURE PAGE FOLLOWS]
 
 
 
2


--------------------------------------------------------------------------------




IN WITNESS WHEREOF this Agreement is duly executed by each Party or its legal
representatives.
 


PARTY A: 
Yixing Dragon Path Environment Technology Limited



Legal/Authorized Representative:  /s/ LI Boping
Name: LI Boping
Title: Executive Director


PARTY B:
Jiangsu Zhenyu Environmental Protection Technology Co. Ltd.



Legal/Authorized Representative: /s/ LI Boping
Name: LI Boping
Title: Executive Director












 
 
 
 
 
 
3


--------------------------------------------------------------------------------


SIGNATURE PAGE FOR SHAREHOLDERS OF PARTY B


SHAREHOLDERS OF PARTY B:






 

LI Boping  

LI Boping
ID Card No.:320223196212216178
Owns 71.15% of Jiangsu Zhenyu Environmental Protection Technology Co. Ltd.






 

DING Qinfen  

DING Qinfen
ID Card No. : 320223196301176163
Owns 22.63% of Jiangsu Zhenyu Environmental Protection Technology Co. Ltd.






 

LI Panhong  

LI Panhong
ID Card No.: 320223193712276173
Owns 6.22% of Jiangsu Zhenyu Environmental Protection Technology Co. Ltd.




 
 


 
 
 
 
4


--------------------------------------------------------------------------------

